TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00103-CR



                                      Ex parte Jeanette Stevens


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 19-0237, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant Jeanette Stevens seeks to appeal the trial court’s order denying her pretrial

application for writ of habeas corpus. See Tex. Code Crim. Proc. arts. 11.01, 11.05, 11.40. The

clerk’s record does not contain the required trial-court certification of appellant’s right of appeal, see

Tex. R. App. P. 25.2(a)(d) (requiring record to include trial court’s certification). In response to this

Court’s request for a supplemental clerk’s record containing the trial court’s certification, the district

clerk informed this Court that it “do[es] not have a trial court certification on this case,” explaining

that this was a habeas proceeding because appellant has not yet been indicted.

                The Rules of Appellate Procedure require the trial court to enter a certification of the

defendant’s right of appeal “each time it enters a judgment of guilt or other appealable order.” Tex.

R. App. P. 25.2(a)(2). An order denying a pretrial application seeking habeas corpus relief is an

appealable order. See Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003) (reaffirming

that when trial court has jurisdiction to issue writ of habeas corpus, denial of relief can be appealed);
Ex parte Chapa, No. 03-18-00104-CR, 2018 WL 3999741, at *1, *2 n.2 (Tex. App.—Austin

Aug. 22, 2018, pet. ref’d) (mem. op., not designated for publication) (specifying that denial of

“pretrial application for writ of habeas corpus” is “an appealable order”); see, e.g., Ex parte Miller,

No. 03-16-00137-CR, 2016 WL 2942004, at *1 (Tex. App.—Austin May 10, 2016, no pet.) (order

& mem. op., not designated for publication) (per curiam) (abating appeal and directing trial court to

prepare and file certification of appellant’s right of appeal from order denying pretrial habeas

corpus relief).

                  This appeal is therefore abated, and the trial court is directed to prepare and file its

certification of appellant’s right of appeal from the order denying appellant’s pretrial application for

writ of habeas corpus as required by the Texas Rules of Appellate Procedure. See Tex. R. App. P.

25.2(a)(2), 44.4. A supplemental clerk’s record containing the trial court’s certification shall be filed

with this Court no later than March 21, 2019. See Tex. R. App. P. 25.2(d), 34.5(c)(2).

                  It is so ordered on this the 11th day of March, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated and Remanded

Filed: March 11, 2019

Do Not Publish




                                                     2